                                                                                                                         FILED
                                                                                                                   U.S. DISTRICT COURT
AO 24513 (Rev. 02.118)   Judgment in a Criminal Case                                                           EASTERN DISTRICT ARKANSAS
                         Sheet I



                                            UNITED STATES DISTRICT COU!iAl..es w. M""'""''Wlfll'~
                                                            Eastern District of Arkansas                     By:___--Ir-+-+1'---f::c=~=
                UNITED STATES OF AMERJCA
                                     v.
                   TARRAN ARNEL BRINSON                                             Case Number: 4:18-CR- 545-BD-1

                                                                                    USM Number: 12281-062

                                                                                     Nicole Lybrand
                                                                                    Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)            1 of the Misdemeanor Information, a Class A Misdemeanor

0 pleaded nolo contendere to count(s)
    which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Tille & Section                      Nature of Offense                                                        Offense Ended

 18 U.S.C. 1791(a}(2}                 Possession of a prohibited object by a prison inmate                     5/21/2018                     1




       The defendant is sentenced as provided in pages 2 through           _ _4___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

0 The defendant has been found not guilty on count(s)
0 Count(s)                                                0 is      0 arc dismissed on the motion of the United States.
                  -------------
           It is ordered that the detcndant must notify the United States attorney for this district within 30 days of any change ofname, residence.
or mail in:! address until all tines. restitution, costs. and special assessments imposed by this jud12ment arc fuflv paid. If ordered to pay restitution,
the dcforiuant must notify the cowt and United States attorney of material changes in econon1ic circumstmi'ces.

                                                                            1/22/2019
                                                                           Date of Jmposition of Judgment




                                                                                  ~-
                                                                           Signature of Judge               ----------------




                                                                            Beth Deere, U.S. Magistrate Judge
                                                                           Name and Title of Judge


                                                                          _____________ /, z. ,; __12-__ __
                                                                           Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - · Imprisonment

                                                                                                         Judgment --- Page _ _2
                                                                                                                              __ of   4
 DEFENDANT: TARRAN ARNEL BRINSON
 CASE NUMBER: 4:18-CR-545-BD-1

                                                               IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned fix a total
term of:
  3 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D The cou11 makes the.' following recommendations to the Bureau of Prisons:




      liZI   The defendant is remanded to the custody of the United States Marshal.

      D      The defendant shall surrender to the United States Marshal for this district:

             D at      _ _ _ _ _ _ _ _ _ _ D a.m.                 D   p.m.     011


             D   as notified by the United States Marshal.

      D      The de fondant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D   before 2 p.m. on

             D   as notified by the United States Marshal.

             D   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to

 at                                                     with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL



                                                                             By -------::::-=-==,-:--:--:-=::-::::-::c=-.,,----------~
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02il8}   Judgment in a Criminal Case
                       Sheet 5 -- Criminal Monetary Penalties
                                                                                                          Judgment   Page __   3 ___ of ___4 . . . .
DEFENDANT: TARRAN ARNEL BRINSON
CASE NUMBER: 4:18-CR- 545-BD-1
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6 .


                     Assessment                    .JVT A Assessment*                 Fine                      Restitution
TOTALS             $ 25.00                       $ 0.00                             $ 0.00                    $ 0.00



 D   The determination of restitution is deferred until
                                                        ----
                                                             . An Amended Judgment in a Criminal Case (AO 245CJ will be entered
     after such determination.

 D   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     lfthc defendant makes a partial payment, each pavee shall receive an approximately prop01tioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to l8'U.S.C. ~ 3664(1), all nonfederal victims must be paid
     before the United States is paid.

 ~anl{' of Payee                                                       Total Loss"'*           Restitution Ordered             Prioritv or Perccntag£




 TOTALS                                $           0.00                         $           0.00
                                           ----------                               -----------


 D     Restitution amount ordered pursuant to pica agreement $

 D     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
       tiflecnth day after the date of the judgment, pursuant to 18 U.S.C. § 36 l 2(t). Al I of the pa:y1nent options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. 9 3612(g).

 D     The court detennincd that the defendant docs not have the ability to pay interest and it is ordered that:

       D    the interest requin:ment is waived for the            D fine    D restinnion.
       D    the interest n.::quiremcnt for the       D     fine    •    restitution is modified as follows:

 * Justil.'.c for Victims ofTraflick:in~ Act of 2015, Pub. L. No. 114-22.
 *'~ findi1w.s for the total amount ot losses are required under Chapters I 09A, 110, 11 OA. and 113A of Title 18 for offenses committed on or
 after Scpt(:mhcr 13. 1994. but before April 23. I 996.
AO 245B (Rev 02118) Judgment in a Criminal Case
                    Sheet 6 --- Schedule of Payments

                                                                                                          Judgment- - Page     4      of        4
DEFENDANT: TARRAN ARNEL BRINSON
C'ASF,: NUMBER: 4:18-CR- 545-BD-1


                                                         SCHEDULE OF PA Yl\-1ENTS

!Living assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

.\    at]   Lump sum payment of S _2_5_.0_0_____ due immediately, balance due

            D    not later than                                   . or
            D    in accordance with D C,            D D,     D     E,or       D Fbelow: or

B     D Payment to begin immediately (may be combined with                •   c.      D D,or       D F below); or

C     D     Payment in equal      ______ (e.g., weeklv. month~v. ,,uarterli,) installments of S _ _ _ _ _ _ _ over a period of
                           (e.g. mouths orvears). to commence _____ /e.g. 30 or 60 days! after the date of this judgment: or

I)    D Payment in equal         ______ (e.g, weekly, month Iv, quarterli) installments of S ________ over a period of
                                          conm1cnce
                           (e.g .. mouths orvearsJ, to    _____ /e.g. 30 or 60 days/ after release from imprisonment to a
            term of supcrvision; or

L.-   •     Payment during the tem1 of supervised release will commence within _ _ _ _ _ (e.g .. 30 or 60 days/ after release from
            imprisonment. The court will set the pa:,,1nent plan based on an assessment of the defendant's ability to pay at that time: or

F     •     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
the period of imprisonment." All criminal monetary pcnalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Rcsponsibility Program, arc made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     foint and Several

      Defendant and Co-Defendant Names and Case Numbers 1i11c/11di11g de/c1u/,1111 m1111bc11, Total Amount. Joint and Several Amount,
      and com:sponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

•     The defendant shall pay the following court cost(s):

•     The detendant shall forfeit the defendant's interest in the following property to the United States:



P:iymcnts shall be applied in the following order: (I) assessment, (2) restitution principal. (3) restitution interest, (4) fine principal, ( 5) fine
imcresr, (6) community restitution, (7) JVT A assessment, (8) penalties. and (9) costs. including cost of prosecution and court costs.
